SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this "Agreement"),
dated as of June 20, 2007, by and between MacAndrews & Forbes Inc., a Delaware
corporation ("Holdings"), and M & F Worldwide Corp., a Delaware corporation (the
"Company").

W I T N E S S E T H:

 

WHEREAS, on May 1, 2007, the Company completed its acquisition of John H.
Harland Company (“Harland”) at a price per share of Harland common stock of
$52.75, representing an approximate transaction value of $1.7 billion;

 

WHEREAS, as a result of the acquisition of Harland, the Company now has four
business lines, which are operated by Harland Clarke, Harland Financial
Solutions, Scantron and Mafco Worldwide;

 

WHEREAS, the Company, through Mafco Worldwide Corporation, is engaged in the
production of licorice products for sale to the tobacco, food, pharmaceutical
and confectionery industries, through Harland Clarke, is engaged in the
provision of checks and related products and services and direct marketing
services, through Harland Financial Solutions is engaged in the provision of
software operations, including core processing, retail and lending solutions as
well as maintenance services to financial and other institutions, and through
Scantron is a provider of data collection and testing and assessment products
sold primarily to the educational, financial institution and commercial markets
(collectively, the "Business");

 

WHEREAS, Holdings provides the services of certain of its executives and senior
staff (the “Executives”) to the Company to manage the Business and provide
advisory, transactional, corporate finance, legal, risk management, tax and
accounting services to the Company (collectively, the "Management Services") and
the Company desires to provide for the continuation of said Management Services
and to set forth the terms and conditions applicable to such Management
Services;

WHEREAS, on May 24, 2006, after the acquisition of Clarke American Corp., the
Company entered into an amended agreement with Holdings pursuant to which it was
paid at an annual rate of $5.0 million for the Management Services (the “Prior
Agreement”);

WHERAS, the Company desires to recognize (i) the full range and quality of
services provided by Holdings to the Company and (ii) the increased scope of all
services provided by Holdings to the Company in light of the acquisition of
Harland;

WHEREAS, the Compensation Committee of the Company has engaged Mercer Management
Consulting, Inc. to prepare, and the Compensation Committee has received, an
analysis of the current compensation levels of chief executive officers, chief
financial officers, general counsels, mergers and acquisitions executives,
lawyers, tax

 

--------------------------------------------------------------------------------

 

professionals, controllers and risk managers of publicly held corporations of a
size and engaging in businesses comparable to the Company and the Harland
Clarke, Harland Financial Solutions, Scantron and Mafco Worldwide businesses;
and

WHEREAS, the Company and Holdings desire to amend and restate the Prior
Agreement to reflect the increased scope and range of services provided by
Holdings to the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1.     Term. This Agreement shall be effective as of the date hereof and shall
terminate on December 31, 2008 (the "Initial Term"), provided, however, that at
the end of the Term of Agreement (as defined below) the term of this Agreement
shall be automatically extended for successive one (1) year periods (each, a
"Renewal Period") unless either Holdings or the Company shall have given written
notice to the other party at least ninety (90) days prior to the end of the Term
of Agreement (as defined below), that the Term of Agreement shall not be so
extended. The Initial Term together with each Renewal Period, if any, are
collectively referred to herein as the "Term of Agreement". Notwithstanding the
foregoing, this Agreement shall terminate in the event that Holdings or its
affiliates no longer in the aggregate retain beneficial ownership of 10% or more
of the outstanding common stock, par value $.01 per share, of the Company.

2.     Services. During the Term of Agreement (the "Service Period"), Holdings
shall provide Management Services to the Company in accordance with the terms
and subject to the conditions set forth in this Agreement. During the Service
Period, Holdings shall provide the services of the Executives to the Company and
cause the Executives to perform such duties and have such powers as are
customary for similar executives of publicly held corporations of a size and
engaging in a business comparable to the Company and the Business. In the event
that any of the Executives ceases to be employed by Holdings, Holdings shall
provide the Company with the services of such Executive's successor at Holdings
for the remainder of the Service Period. Any successor who provides services to
the Company pursuant to the preceding sentence shall be deemed an Executive for
purposes of this Agreement.

3.     Management Services Fee. Beginning as of May 1, 2007, in consideration of
the provision by Holdings of the Management Services to the Company, the Company
shall, at or before the end of each calendar quarter during the Service Period,
pay Holdings a quarterly management services fee at a rate of $2,500,000 (the
“Quarterly Fee”). In consideration of the provision by Holdings of management
services to the Company in accordance with the Prior Agreement, the Company
shall pay to Holdings a quarterly management services fee at a rate of
$1,250,000 for the period beginning on January 1, 2007 and ending on April 30,
2007.

 

2

 

--------------------------------------------------------------------------------

 

4.     Executives Remain Employees of Holdings. Notwithstanding anything
contained in this Agreement, the Executives shall remain exclusively employees
of Holdings for all purposes during the Service Period. Nothing contained in
this Agreement shall limit Holdings' rights and obligations with respect to the
Executives or limit Holdings' right to assign additional duties to the
Executives, provided that such duties do not interfere with Holdings'
obligations set forth in Section 2 of this Agreement.

5.     Right to Engage in Other Activities. Nothing contained herein shall
restrict Holdings or any of its affiliates, or any of their respective
equityholders, directors, officers, employees, agents and controlling persons
and any of their respective affiliates, from engaging in any other business or
devoting time and attention to the management, investment, involvement or other
aspects of any other business, including becoming an officer or director
thereof, or rendering services of any kind to any other corporation, firm,
individual or business.

6.     Indemnification. The Company shall (i) indemnify and hold harmless
Holdings and each of its affiliates, and each of their respective equityholders,
directors, officers, employees, agents and controlling persons and each of their
respective affiliates (collectively, the "Indemnified Parties"), to the fullest
extent permitted by law, from and against any and all losses, claims, damages
and liabilities, joint or several, to which any Indemnified Party may become
subject, caused by, related to or arising out of this Agreement, the Management
Services or any other advice or services contemplated by this Agreement or the
engagement of Holdings pursuant to, and the performance by any Indemnified Party
of the Management Services contemplated by, this Agreement and (ii) promptly
reimburse each Indemnified Party for all costs and expenses (including
reasonable attorney's fees and expenses), as incurred, in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party and whether or not such claim, action or proceeding is
initiated or brought by or on behalf of the Company and whether or not resulting
in any liability. Notwithstanding the preceding sentence, the Company shall not
be liable to an Indemnified Party pursuant to this Section 6 to the extent that
such loss, claim, damage, liability, cost or expense is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s willful misconduct, gross negligence or fraud.

7.     Limited Liability. The Company agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract or tort, or
otherwise) to the Company related to or arising out of this Agreement, the
Management Services or any other advice or services contemplated by this
Agreement or the engagement of Holdings pursuant to, and the performance by any
Indemnified Party of the Management Services contemplated by, this Agreement,
except to the extent that any loss, claim, damage, liability, cost or expense is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Party’s willful misconduct, gross negligence
or fraud.

8.     Assignment/Successors. Subject to Section 2 of this Agreement, neither
party may assign this Agreement without the prior written consent of the other

 

3

 

--------------------------------------------------------------------------------

 

party. Notwithstanding the foregoing, this Agreement shall be binding on any
successor to either of the parties hereto.

9.     Severability. The invalidity or unenforceability of any provision of this
Agreement shall not in any manner or way affect any other provision hereof, and
this Agreement shall be construed, if possible, as if amended to conform to
legal requirements, failing which it shall be construed as if any such offending
provision were omitted.

10.  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the state of Delaware, without giving
effect to the conflicts of law principles thereof.

11.  Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof, including, without limitation, the
Prior Agreement, which Prior Agreement is deemed terminated hereby and of no
further force or effect.

12.  Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors, heirs and
permitted assigns.

13.  Amendment. The provisions of this Agreement may not be amended except by an
instrument in writing signed by the parties hereto. No waiver of any breach or
provision of this Agreement by a party shall be deemed to be a waiver of any
other or subsequent breach or condition, whether of like or different nature.

14.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and both of which, when taken together, shall constitute
one and the same instrument.

 

4

 

--------------------------------------------------------------------------------

 

                              IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be executed by their representatives thereunto duly authorized
on the date first above written.

 

 

 

MACANDREWS & FORBES INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Barry F. Schwartz

 

 

Name:

Barry F. Schwartz

 

 

Title:

Executive Vice President and

 

 

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

M & F WORLDWIDE CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Paul G. Savas

 

 

Name:

Paul G. Savas

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 